UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-4523


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ERRICK REDMOND,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cr-00271-FDW-1)


Submitted:   August 15, 2011                 Decided:   January 9, 2012


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Ann L. Hester, Assistant Federal Public Defender,
Charlotte, North Carolina, for Appellant.      Anne M. Tompkins,
United States Attorney, Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Errick       Redmond   appeals   from     an     amended    judgment

convicting him of two counts of wire fraud, in violation of 18

U.S.C. § 1343 (2006). *        The trial evidence showed that Redmond

directed that funds from a construction loan be loaned to an

associate with the expectation that he would receive a large

return.     Redmond contends the evidence was insufficient to show

that he knew that the funds from the construction loan were not

to be used for such purposes without the consent of the lending

company.    Reviewing the evidence in the light most favorable to

the Government, as we must, see Glasser v. United States, 315
U.S. 60, 80 (1942), we conclude the evidence was sufficient to

support the convictions and affirm.

            This court reviews a district court’s denial of a Rule

29 motion for a judgment of acquittal de novo.                United States v.

Smith, 451 F.3d 209, 216 (4th Cir. 2006).                    A jury’s verdict

“must be sustained if there is substantial evidence . . . to

support it.”    Glasser, 315 U.S. at 80.             Substantial evidence is

“evidence    that    a    reasonable   finder   of    fact   could     accept   as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”            United States v. Alerre, 430


     *
       The amended judgment was entered after this court granted
the parties’ joint motion to remand for resentencing.



                                       2
F.3d 681,     693       (4th   Cir.    2005)      (internal       quotation     marks

omitted).       This court considers both circumstantial and direct

evidence, drawing all reasonable inferences from such evidence

in the Government’s favor.                United States v. Harvey, 532 F.3d
326, 333 (4th Cir. 2008).                 In evaluating sufficiency of the

evidence, this court does not reweigh the evidence or reassess

the    factfinder’s        determination        of   witness      credibility,     United

States v. Brooks, 524 F.3d 549, 563 (4th Cir. 2008), and “can

reverse    a    conviction        on   insufficiency        grounds    only    when   the

prosecution’s failure is clear,” United States v. Moye, 454 F.3d
390, 394 (4th Cir. 2006) (en banc) (internal quotation marks

omitted).

               Wire fraud under 18 U.S.C. § 1343 has “two essential

elements:       (1) the existence of a scheme to defraud and (2) the

use of . . . wire communication in furtherance of the scheme.”

United States v. Curry, 461 F.3d 452, 457 (4th Cir. 2006).                            The

scheme to defraud “can be in the form of an assertion of a

material       falsehood      with     the      intent    to      deceive     or   active

concealment      of    a    material     fact    with    the   intent    to    deceive.”

United States v. Pasquantino, 336 F.3d 321, 333 (4th Cir. 2003)

(en banc).        To establish a scheme to defraud, the Government

must prove beyond a reasonable doubt that Redmond acted with the

specific    intent      to    defraud,     which     “may    be    inferred    from   the

totality of the circumstances and need not be proven by direct

                                             3
evidence.”        United States v. Ham, 998 F.2d 1247, 1254 (4th Cir.

1993).      The    specific      intent   may    be   proven    by   circumstantial

evidence and by inferences drawn from the facts and situations.

United States v. Bales, 813 F.2d 1289, 1294 (4th Cir. 1987).

            We conclude there was sufficient evidence from which

the jury could infer that Redmond knew that he was fraudulently

receiving     funds       from    the     construction     loan.         There    was

sufficient evidence to show that Redmond was informed that the

funds from the construction loan were to be used solely to pay

the costs associated with the construction project and not for

any other purpose without the approval of the lending company.

In addition, the evidence was sufficient to show that it was

Redmond who directed on two occasions that a request be made for

an advance from the construction loan, knowing that he would

use the funds to loan to an associate without the consent of the

lending company.

            Accordingly, we affirm the convictions and sentence.

We   dispense      with   oral    argument      because   the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                           4